       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 1 of 16



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
           v.                                     )      Criminal No. 18-292
                                                  )
ROBERT BOWERS                                     )


   MOTION TO COMPEL PRODUCTION OF DISCOVERY UNDER FED. R.
              CRIM. P. 16 AND BRADY LINE OF CASES

       The defendant, Robert Bowers, through counsel, files this Motion for an Order

Compelling the Government to Produce Discovery under Rule 16 and comply with its

Brady obligations. This Motion also sets forth the defense view of the government’s

discovery obligations in this capital case and makes specific discovery requests.

                                    BACKGROUND

       To date, the government has produced discovery in multiple, separate productions,

each time generally claiming that the productions are pursuant to and exceed the

requirements of Rule 16. The productions thus far include 407 numbered documents,

containing 5,543 pages and images of an additional twelve (12) hard drives or other

electronic items (telephones, computers, flash cards, mobile radio technology and

surveillance systems). This discovery also includes eighteen (18) search warrants,

extractions from electronic devices, and reports in multiple forensic areas (fingerprints,

toolmarks, trace evidence, DNA, serology etc.).1


       1
       The parties remain in communication regarding discovery, with the defense
making additional, specific requests as the review of discovery progresses.
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 2 of 16



       We first set forth our view of the law governing discovery, and the government’s

obligations in the context of this capital case.2 At its core, the disagreement between the

parties concerning the application of Rule 16 and Brady arises from differing

understandings of the scope of what is required in a capital prosecution, including

apparently diverging views of what constitutes Brady, and what is “material to preparing

the defense” under Rule 16.

       I. The government’s legal duty to produce information that is helpful or
       useful – and thus favorable to the defense in this capital prosecution – must
       be interpreted and enforced within the legal framework outlined below.

              A. Death is Different.

       The fundamental proposition in capital prosecutions – that the penalty of death is

qualitatively different from every other punishment a society imposes and thus requires

extraordinary safeguards – has been reinforced time and again by the United States

Supreme Court. See, e.g., Woodson v. North Carolina, 428 U.S. 280, 305 (1976)

(because of qualitative difference between the death penalty and all other punishments,

there is a corresponding difference in the need for reliability in the determination that

death is the appropriate punishment in a specific case); Beck v. Alabama, 447 U.S. 625,

637 (1980) (“As we have often stated, there is a significant constitutional difference




       2
          Our view of the government discovery obligations and the legal principles
defining those obligations, as well as many of the requests in this motion, were included
in a letter to government counsel on March 2, 2019. The remaining requests were
included in subsequent letters or meetings with government counsel, unless otherwise
noted.

                                              2
        Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 3 of 16



between the death penalty and lesser punishments”); Ford v. Wainwright, 477 U.S. 399,

411 (1986) (“In capital proceedings generally, this Court has demanded that fact finding

procedures aspire to a heightened standard of reliability … a natural consequence of the

knowledge that execution is the most irremediable and unfathomable of penalties; that

death is different.”).

               B. Brady and Rule 16 place significant disclosure requirements on the
               prosecution for trial and penalty phase material.

       Due process requires the government to disclose not only evidence that would be

favorable to the defense at trial, but also evidence that would be favorable at sentencing,

i.e., that would help establish mitigating factors or weaken or counter aggravating ones.

See, e.g., Brady v. Maryland, 373 U.S. 83, 87-88 (1963) (requiring disclosure of material

that “would . . . tend to reduce the penalty” from death to life imprisonment).

       Under Brady and its progeny “the government must always produce any

potentially exculpatory or otherwise favorable evidence without regard to how the

withholding of such evidence might be viewed – with the benefit of hindsight – as

affecting the outcome of the trial.” United States v. Safavian, 233 F.R.D. 12, 16 (D.D.C.

2005); see United States v. Carter, 313 F. Supp. 2d 921, 925 (E.D. Wis. 2004) (“[I]n the

pretrial context, the court should require disclosure of favorable evidence under Brady

and Giglio without attempting to analyze its ‘materiality’ at trial. The judge cannot know

what possible effect certain evidence will have on a trial not yet held.”).

       The meaning of “favorable” includes any information in the possession of the

government that relates to guilt or punishment and tends to help the defense by either


                                              3
        Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 4 of 16



bolstering the defense case or impeaching potential prosecution witnesses. Safavian, 233

F.R.D. at 16. It covers both exculpatory and impeaching evidence. United States v.

Bagley, 473 U.S. 667, 676-677 (1985). ‘“The government is obligated to disclose all

evidence relating to guilt or punishment which might be reasonably considered favorable

to the defendant’s case,’ that is, all favorable evidence that is itself admissible or ‘that is

likely to lead to favorable evidence that would be admissible’. . . .” Safavian, 233 F.R.D.

at 17 (quoting United States. v. Sudikoff, 36 F. Supp. 2d 1196, 1199-1200 (C.D. Cal.

1999)). “Where doubt exists as to the usefulness of the evidence to the defendant, the

government must resolve all such doubts in favor of full disclosure.” Safavian, 33 F.R.D.

at 17 (citing United States v. Paxson, 861 F.2d 730, 737 (D.C. Cir. 1988)); see Dennis v.

Sec., Pennsylvania Dept. of Corrections, 834 F.3d 263, 293 (3d Cir. 2016) (“All

favorable material ought to be disclosed by the prosecution.”); United States v. Olsen,

704 F.3d 1172, 1183 n. 3 (9th Cir. 2013) (“A trial prosecutor's speculative prediction

about the likely materiality of favorable evidence, however, should not limit the

disclosure of such evidence, because it is just too difficult to analyze before trial whether

particular evidence ultimately will prove to be ‘material’ after trial.”).

              C. Rule 16 is broader than Brady.

       The disclosure required by Rule 16 is broader than that required by the due

process standards of Brady. See e.g., United States v. Messerlian, 832 F.2d 778, 795 (3d

Cir. 1987) (“[W]e recognize that the disclosure provision of Rule 16 is arguably broader

than the Brady requirement.”); United States v. Caro, 597 F.3d 608, 620 (4th Cir. 2010)

(“Rule 16 differs from Brady, which rests upon due process considerations, and provides

                                               4
        Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 5 of 16



the minimum amount of pretrial discovery granted in criminal cases.”); United States v.

Conder, 423 F.2d 904, 911 (6th Cir. 1970) (“[T]he disclosure required by Rule 16 is much

broader than that required by the due process standards of Brady.”).

       Under Rule 16, the requirement for disclosure is not limited to evidence favorable

or helpful to the defense, but also encompasses evidence that is helpful to the

preparation of a defense by permitting the accused to conduct an investigation (i) to

attempt to discredit evidence the government may present and (ii) to avoid presenting

evidence that may be undercut by evidence in the possession of the government. “In

other words, it is just as important to the preparation of a defense to know its potential

pitfalls as it is to know its strengths.” United States v. Marshall, 132 F.3d 63, 67-68

(D.C. Cir. 1998); see United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993) (the

materiality standard ‘“is not a heavy burden,’ . . . rather, evidence is material as long as

there is a strong indication that it will play an important role in uncovering admissible

evidence, aiding witness preparation, corroborating testimony, or assisting impeachment

or rebuttal.”).

       As with Brady, the prosecution is required to disclose evidence pursuant to Rule

16 even if it is not itself admissible. See United States v. Holihan, 236 F. Supp. 2d 255,

260 (W.D. N.Y. 2002) (“Discovery is material if the information sought is relevant to the

case and will lead to the discovery of admissible evidence.”).

                  D. Brady trumps the Jencks Act.

       While the government may not be obligated to produce statements made by

prospective witnesses under Rule 16, the government would be required to do so if the

                                              5
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 6 of 16



statements constitute Brady material. See, e.g., United States v. Murphy, 569 F.2d 771,

774 (3d Cir. 1978) (“[T]he district court was correct in denying defendant's motions to

order the government to divulge Jencks material during the suppression hearing. This

result, of course, in no way impairs the government's constitutional obligations under

Brady . . . .”); United States v. Tarantino, 846 F.2d 1384, 1414, n. 11 (D.C. Cir. 1988)

(“Of course, under Brady . . . , the government has additional obligations deriving from

the Fifth Amendment to disclose exculpatory material, and the limitations on discovery

contained in the Jencks Act do not lessen those obligations.”).

              E. The production of Brady and Rule 16 materials must be timely.

       In addition, both Brady and Rule 16 materials must be turned over in a timely

manner. The Third Circuit has long suggested a policy of “prompt compliance” with

production of discovery. See Government of Virgin Islands v. Ruiz, 495 F.3d 1175, 1179

(3d. Cir. 1974) (“[W]e take the occasion to suggest that a more meticulous attention to

the government’s discovery obligations under Rule 16 and Brady v. Maryland []is highly

desirable…An affirmative policy of prompt compliance would, however, avoid the risk

of needlessly causing a mistrial or a reversal.”). See also United States v. Higgs, 713

F.2d 39, 44 (3d Cir.1983) (noting that the government must disclose Brady exculpatory

evidence without undue delay and Brady impeachment material “in time for its effective

use at trial.”); United States v. Starusko, 729 F.2d 256, 261 (3d Cir. 1984) (recognizing

the Third Circuit’s “longstanding policy of encouraging early production.”)

       The Supreme Court has repeatedly advised prosecutors to err on the side of

disclosure. See Cone v. Bell, 556 U.S. 449, 470, n. 15 (2009) (“As we have often

                                             6
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 7 of 16



observed, the prudent prosecutor will err on the side of transparency, resolving doubtful

questions in favor of disclosure.”); United States v. Agurs, 427 U.S. 97, 108

(1976)(“[T]he prudent prosecutor will resolve doubtful questions in favor of

disclosure.”); Kyles v. Whitley, 115 S. Ct. 1555, 1568 (1995) (citations omitted) (urging

resolution of doubtful questions in favor of disclosure).3

              F. The government has considerably broad discovery obligations with
              respect to the penalty phase.

       The scope of information relevant to the penalty phase of a capital trial is vast.

See, e.g., Lockett v. Ohio, 438 U.S. 586, 604 (1978) (capital sentencer must consider

“defendant's character or record and any of the circumstances of the offense that the

defendant proffers as a basis for a sentence less than death”) (emphasis added); Eddings

v. Oklahoma, 455 U.S. 104, 114 (1982) (“[V]irtually no limits are placed on the relevant

mitigating evidence a capital defendant may introduce concerning his own

circumstances.”).

       The Federal Death Penalty Act sets forth seven statutory mitigating factors and

includes an eighth catchall – “other factors in the defendant’s background, record, or

character or any other circumstance of the offense that mitigate against imposition of a

death sentence.” 18 U.S.C. § 3592(a)(8). It also provides that a “defendant may present


       3
         Indeed DOJ policy provides that the Brady standard going into trial is “any
evidence that is inconsistent with any element of any crime charged against the
defendant, turn it over; any information that casts doubt upon the accuracy of any
evidence, including but not limited to witnesses’ testimony, turn it over; and that we tell
people, err on the side of disclosure.” Statement of Deputy Attorney General James M.
Cole before the Senate Judiciary Committee (June 6, 2012), available at
http://www.justice.gov/iso/opa/dag/speeches/2012/dag-speech-120606.html.”
                                              7
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 8 of 16



any information relevant to a mitigating factor… regardless of its admissibility under the

rules governing admission of evidence at criminal trials....” 18 U.S.C. § 3593(c).

       Evidence does not need a nexus to the crime to be mitigating but rather is

“evidence which tends logically to prove or disprove some fact or circumstance which a

fact-finder could reasonably deem to have mitigating value.” Tennard v. Dretke, 542

U.S. 274, 284-285 (2004). “In order to receive discovery related to mitigation evidence,

the requesting party ‘need only establish a ‘substantial basis for claiming’ that a

mitigating factor will apply at the penalty phase, in order to invoke the Government’s

obligation under Brady and its progeny to produce any evidence which is material to that

mitigating factor.’” United States v. Con-Ui, 3:13-CR-123, 2016 WL 4140520, at *2–4

(M.D. Pa. Aug. 4, 2016).

       II. Mr. Bowers asks the Court to order the government to provide the
       information outlined below, all of which falls within the purview of Brady and
       Rule 16.

              A. Life history records, reports of life history interviews, and reports of
              eyewitness accounts of the shootings.

       The government has provided some “life history” records, reports (302s) of

interviews of several witnesses to Mr. Bowers’ life history (e.g., family, friends, co-

workers, peers), and called one or more of these witnesses to the grand jury.4 This

suggests that, in the government’s view, information from these “life history” witnesses,


       4
        “Life history” records include employment, medical, mental health, education,
military, vital and social services records for Mr. Bowers and his family members. “Life
history” witnesses include family members, neighbors, friends, acquaintances who knew
Mr. Bowers or his family, former teachers, clergy, employers, co-workers, social service
providers, doctors, and police.
                                              8
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 9 of 16



and these materials are relevant to the charges returned against Mr. Bowers, including

motive and mental state.

       The information provided by Mr. Bowers’ family members, peers, co-workers,

employers, and others who knew him is also relevant to understanding the trajectory of

his life. Information about genetic and environmental influences are important to

understanding Mr. Bowers’ life and mental health, as is information about how Mr.

Bowers’ complied with rules and interacted with others.

       Information regarding Mr. Bowers’ psychiatric history as well as that of his family

is clearly material and must be disclosed. Information regarding that history, including

statements by others and records provided to law enforcement, are important to

understanding Mr. Bowers’ mental health and should be disclosed as well. This includes

information provided by eyewitnesses to the shootings, which may directly or indirectly

reflect on Mr. Bowers’ mental state during the shootings, as well as his overall mental

condition at the time of the shootings. All of this requested information is both

“favorable” under Brady and “material” under Rule 16.

       To the extent not already provided, and to ensure that the government meets its

obligations under the law, we ask the Court to compel the government to confirm that it

has provided, or direct it to provide:

         i.   transcripts of testimony of Mr. Bowers’ family members, friends,
              employers, co-workers, peers, and others questioned about his conduct or
              life history before the grand jury;

        ii.   FBI 302s and other law enforcement reports, including notes, of interviews
              of Mr. Bowers’ family members, employers, co-workers, employers, peers,


                                             9
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 10 of 16



                 instructors and others questioned regarding Mr. Bowers, his conduct, or his
                 family or life history;

       iii.      testimony and reports of eyewitnesses to the shootings, including first
                 responders (regardless of the agency that conducted the interviews);

           iv.   all “life history” records collected by the government (those voluntarily
                 provided and provided in response to a grand jury subpoena), including
                 photographs and employment, medical, mental health, education, social
                 services, financial and military records of Mr. Bowers and his family
                 members; and,

           v.    all pre-trial detention records in the possession of the government.5

                 B. Unredacted reports of the shooting, surrender, and arrest.

       The reports of eyewitness accounts of the shooting, and Mr. Bowers’ surrender

and arrest are heavily redacted. The essence of what has been provided – statements

made by Mr. Bowers prior to or during his arrest, and some observations of his surrender

and arrest – are without context given the heavy redactions. Some of the heavily redacted

reports have been produced more than once and with different redactions. For

example:

            i.   Percipient witness 1: two versions of the same 1-page report provided, but
                 with different redactions [DOCS 3 and 266]

           ii.   Percipient witness 2: two versions of the same 10-page report provided, but
                 different pages omitted and different redactions included, e.g., document
                 provided 12/7/18 included pages 1, 7, 10 (page 1 essentially blank, with
                 substantial redactions on the other 2 pages); document provided 3/28/19
                 included 6 of the 10 pages, and different redactions [DOCS 14 and 268]

       5
        We have received a few items from the “filter team” as ordered by this Court
(ECF 141 at 3). On December 16, 2019 we received a production of Butler County
Prison records from the government. The government has declined to advise of the legal
authority it relied upon in obtaining these detention records. This issue will be raised by
motion once we have completed a review of the records.

                                               10
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 11 of 16




        iii.     Percipient witness 3: two versions of the same 7-page report provided,
                 with same missing pages (pages 2 and 6), but with different redactions
                 [DOCS 271 and 368]

           iv.   Percipient witness 4: two versions of the same 10-page report provided,
                 with the same missing pages but with different redactions [DOCS 14 and
                 272]

           v.    Percipient witness 5: two versions of the same 8-page report provided, but
                 with different pages missing (one is missing pages 2-5 and 8, the other is
                 missing pages 2-4 and 8), and with different redactions [DOCS 14 and 273]

           vi.   Percipient witness 6: two versions of the same 10-page report, but with
                 different pages missing (one is missing pages 2-4 and 10, the second is
                 missing pages 2-6 and 10) and with different redactions [DOCS 14 and
                 274]; and,

       vii.      Percipient witness 7: two versions of the same 9-page document, but with
                 different pages missing (one is missing pages 2-5 and 9, the other is
                 missing pages 4 and 9) and with different redactions [DOCS 14 and 281] 6

       From what can be deciphered from the heavily redacted reports, it does not appear

that the FBI 302 reports are witness statements (as defined by the Jencks Act or Rule

26.2) of the individuals being interviewed.7 Regardless, the heavy redactions and

different redactions of the same document suggest a gamesmanship that should have no

place in this capital prosecution.

       Accordingly, the defense asks the Court to compel production of the unredacted

law enforcement reports of the shooting, surrender and arrest.



       6
        The referenced documents were produced on 11/7/18 (DOC 3); 12/17/18 (DOC
14) and 3/28/19 (DOCS 266, 268, 271, 272, 273, 284, 281 and 368).
       7
         One of the 302 reports (DOC 390) appears to be a second report – correcting an
earlier report that was not produced.
                                              11
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 12 of 16



       C. Forensic laboratory related discovery and expert summaries.
        The government resists producing discovery relevant to forensic testing and

laboratory procedures (accreditation, competency and proficiency for examiners and

analysts, laboratory case files, bench notes, etc.) and expert summaries until closer to the

time of trial. However, the materials requested (listed below) are material to the

preparation of the defense, including determining appropriate experts to retain and

whether to challenge the admissibility of the forensic evidence. It is clear under Rule 16

that “results or reports” or any scientific test is discoverable if within the possession of

the government, and material to preparing the defense. See Rule 16(a)(1)(F). Nothing in

the Rule delays production until closer to trial.

       In addition, Rule 16(a)(1)(G) provides that the government “must give” a written

summary of any testimony it intends to use under FRE 702, 703 or 705 during its case in

chief. Again, nothing in the Rule delays such production until closer to trial.

       The defense requests the Court to order the government to produce summaries of

expert testimony for each of the forensic areas of evidence the government intends to

introduce at trial.8 The defense further requests that the Court order the government to

produce, for each laboratory that conducted an examination and each analyst or examiner,

the information listed below:

           i.   The results of all competency and proficiency assessments for each of the
                examiners or analysts over the last five year;




       8
        We are aware of forensic examinations in the areas of pathology, electronic
devices, fingerprints, trace evidence, serology, DNA, and firearms/toolmarks.
                                              12
Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 13 of 16



  ii.   The Quality Management System (QMS) documented in a Quality Manual
        (QM) for each of the laboratories associated with the above areas (or
        disciplines);

 iii.   All validation studies and testing completed on all tools, techniques,
        methods, and procedures utilized in evaluating the items seized and tested
        in connection with this case;

 iv.    Equipment Performance Documentation for each item of equipment used in
        processing the evidence in each of the above areas (or disciplines) in this
        case, including (a) manufacturer’s manuals; (b) calibration logs; (c)
        performance verification logs; and (d) maintenance logs;

  v.    Written examination procedures followed by the examiners in each of the
        areas (or disciplines) referred to above;

 vi.    The written policies regarding administrative and technical/peer review
        process of cases for each laboratory conducting an analysis with items
        related to this case;

vii.    Chain of custody logs for all the evidence examined in each of the areas (or
        disciplines) referred to above (whether written or in digital format);

viii.   Copies of the laboratory case file for any scientific test or experiment,
        including, any bench notes made by each examiner in testing the items
        listed in the report referenced above;

 ix.    ASCLD / ANAB accreditation information for each of the laboratories, and
        copies of any audits, whether internal or external, conducted with respect to
        any laboratory that performed any scientific test or experiment in this case.
        Moreover, if items were processed, examined, or analyzed by a non-
        accredited laboratory, please so indicate;

  x.    Any correspondence or records of phone calls between examiners, between
        examiners and crime scene/evidence collectors, and/or any members of the
        prosecution team;

 xi.    In house testing or studies that related to testing done in the laboratories;

xii.    Laboratory layout, with reference to what is done where and by whom, and
        specifically identifying who did what and when; and



                                       13
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 14 of 16



       xiii.   Details of storing and routing through the laboratories of each piece of
               evidence tested.

               D. Agents Notes.

       The government has advised that it is “aware of its obligations” regarding

retention of “rough notes” and has instructed law enforcement to retain all notes created

as part of the instant federal investigation and prosecution. By way of this motion, the

defense asks the Court to direct the government to produce all of the rough notes of law

enforcement agents required by the Third Circuit to be preserved. See United States v.

Vella, 562 F.2d 375, 376 (3d Cir. 1977); United States v. Ammar, 714 F.2d 238, 259 (3d

Cir. 1983). Alternatively, the defense requests that the government produce the notes to

this Court for review to determine whether they should be turned over to the defense in

accordance with Brady or Rule 16.

               E. Data Collected by law enforcement and related agencies.

       In correspondence, and with specification regarding potential sources of the data,9

defense counsel asked government counsel to produce data collected by law enforcement

related to:



       9
        This request included: (a) data maintained by the FBI's Terrorist Screening
Database; the Terrorist Identities Data Environment; (b) call and email record data bases
(covering incidental US intercepts of international calls) as defined by Section 702 of
FISA, reauthorized in 2017; (c) metadata domestic program data as defined by Section
215 of the Patriot Act, restored under the USA Freedom Act; (d) data related to chat
room monitoring by non-US governmental counterterrorism agencies which has been
shared with US agencies; (e) all internet data and analysis of internet data obtained by
law enforcement agencies (as defined above); (f) memos or reports written by law
enforcement agencies regarding events prior to October 27, 2018, even if the material,
memo, document, summary or analysis was generated after that date; (g) a listing of the
                                             14
       Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 15 of 16



         i.      Robert Bowers and/or individuals which the government, or any agency of
                 the government, knew or suspected was associated with or connected to a
                 group or organization with which Mr. Bowers had contact which expressed
                 white supremacist, white nationalist, or anti-Semitic beliefs; and,

        ii.      Robert Bowers and/or individuals which the government, or any agency of
                 the government, knew or suspected Mr. Bowers was connected to, which
                 promoted violence, encouraged others to promote or act violently, or
                 otherwise indicated material support for violence, or promoted ideas which
                 the government assessed to be related to the promotion of violence

The government essentially rejected the request, indicating “at present” it had no relevant

material concerning Mr. Bowers’ activities or statements as they relate to white

supremacist, white nationalist or anti-Semitic beliefs “beyond the categories of such

evidence provided” and that “much of the exceedingly broad array of material” requested

falls beyond the government’s discovery obligations.

       The requested data is solely in the possession of the government and is material to

establishing contextual and cultural influences on Mr. Bowers that may well have

contributed to the actions he took on October 27, 2018. The absence of such data is also

material to undermining depth of the alleged motive, and aggravation alleged by the

government. Accordingly, Mr. Bowers asks the Court to order the government to produce

this material.




U.S. law enforcement agencies that tracked the communications and internet activities
(email, social media, blogs, etc.) of the alt-right alleged violent fringe movement that
embraces white nationalism, anti-Semitism, or white supremacy and provide reports of
the surveillance activities during calendar year 2017 to and including October 27, 2018.


                                              15
      Case 2:18-cr-00292-DWA Document 154 Filed 12/18/19 Page 16 of 16



                                   CONCLUSION

      For the foregoing reasons, Mr. Bowers asks this Court to grant the Motion to

Compel Production of Discovery and direct production of the materials listed above.



Date: December 18, 2019                 Respectfully submitted,


                                        /s/ Judy Clarke
                                        Judy Clarke
                                        Clarke Johnston Thorp & Rice, PC

                                        /s/ Michael J. Novara
                                        Michael J. Novara
                                        First Assistant Federal Public Defender

                                        /s/ Elisa A. Long
                                        Elisa A. Long
                                        Supervisory Assistant Federal Public Defender




                                           16
       Case 2:18-cr-00292-DWA Document 154-1 Filed 12/18/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
            v.                                    )      Criminal No. 18-292
                                                  )
ROBERT BOWERS                                     )


                                          ORDER

       Upon consideration of the Defendant’s Motion to Compel Production of

Discovery, it is ordered that the motion is GRANTED. The government is ORDERED to

produce the categories of materials, as well as the specific materials, outlined in the

Defendant’s Motion to Compel Production of Discovery, including (1) life history

records, reports of life history interviews, and reports of eyewitness accounts of the

shootings; (2) unredacted reports of the shooting, surrender, and arrest; (3) forensic

laboratory related discovery and expert summaries; (4) agents notes; and (5) data

collected by law enforcement and related agencies.




_________                                         ____________________________
Date                                              Donetta W. Ambrose
                                                  United States District Judge
